DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 1/25/2022 and 6/13/2022 have been considered.  

Drawings
The drawings filed on 9/17/2021 are accepted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-28, 30-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US-2014/0073362 hereinafter, Kawata) in view of James et al. (US-2013/0225196 hereinafter, James).
Regarding claim 21, Kawata teaches a system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (Fig. 6 [200]), to cause the one or more computers to:
	in response to detecting location data (Fig. 7 [S40, S42, S44]) for a mobile device (Fig. 5 [120] and Fig. 6 [210]) based on an internal positioning mechanism of the mobile device (Fig. 5 [130] and Page 4 [0088]), retrieve a plurality of stored locations from a database based on the location data; (Fig. 26 [S70 and S72] and Page 7 [0139-0140])
	determine that the plurality of stored locations is within a predefined distance of an event location (Pages 7-8 [0141-0142] “are positioned in a relatively predetermined range” i.e. same train, bus or vehicle), wherein each stored location of the plurality of stored locations is associated with a respective mobile device of a plurality of mobile devices; (Fig. 26 [S70 and S72] and Page 7 [0140-0141])
Kawata determines time data indicative of an amount of time that the mobile devices are within a location (Figs. 21-24 and Page 2 [0044]), but differs from the claimed invention by not explicitly reciting determine time data indicative of an amount of time that the mobile devices are within a virtual perimeter for the event location; generate a filtered plurality of stored locations associated with a first subset of the plurality of mobile devices each having respective time data equal to or above a defined threshold value by removing, from the plurality of stored locations, one or more respective stored locations associated with a second subset of the plurality of mobile devices each having respective time data below the defined threshold value; and in response to determining that a threshold number of the filtered plurality of stored locations is within the predefined distance, generate a modified virtual perimeter for the event location based on the filtered plurality of stored locations.  
In an analogous art, James teaches a method and system for geo-fence generation (Abstract) that includes:
determine time data indicative of an amount of time (Fig. 2 [212]) that the mobile devices are within a virtual perimeter for the event location; (Page 3 [0031-0032])
generate a filtered plurality of stored locations associated with a first subset of the plurality of mobile devices (note: can be one mobile device) each having respective time data equal to or above a defined threshold value by removing, from the plurality of stored locations, one or more respective stored locations associated with the mobile device each having respective time data below the defined threshold value; (Page 2 [0023]) and 
in response to determining that a threshold number of the filtered plurality of stored locations is within the predefined distance, generate a modified virtual perimeter for the event location based on the filtered plurality of stored locations.  (Page 2 [0023])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kawata after modifying it to incorporate the ability to apply the known technique of updating a virtual perimeter based on being located within the virtual perimeter for a period of time above a threshold of James which would have yielded predictable results and an improved system.  One of ordinary skill in the art would have been motivated to do this since it enables automatically updating the geo-fence perimeter as the pattern of movement changes for users.  (James Page 1 [0006])
Regarding claim 22, Kawata in view of James teaches wherein the modified virtual perimeter comprises an array of latitudinal and longitudinal coordinates.  (James Page 2 [0018] and Fig. 2 [206 & 208])
Regarding claim 24, Kawata in view of James teaches transmit a notification to the mobile device in response to a determination that the mobile device is associated with the modified virtual perimeter.  (Kawata Fig. 3 [S34] and Pages 3-4 [0086] and James Page 3 [0030])
Regarding claim 25, Kawata in view of James teaches determine a mode of transportation for the mobile device in response to a determination that the mobile device is associated with the modified virtual perimeter; (Kawata Page 12 [54-55] and Page 5 [0112] note: 0112 describes where the mode of transportation is different but the route is the same)
transmit a notification to the mobile device based on the mode of transportation for the mobile device.  (Kawata Page 7 [0137] congestion of the vehicle and Page 8 [0147] i.e. standing or sitting in a vehicle of transportation and Fig. 26 [S74])
Regarding claim 26, Kawata in view of James teaches generate user profile for a user identity associated with the mobile device in response to a determination that the mobile device is associated with the aggregation event.  (Kawata Page 6 [0124] “event is preserved so that it is possible to access groups of each event in the past” and Page 3 [0084] “The preference information of the user is based on a registered profile (e.g., content written as a favorite thing), a past event participation history and the like”)
Regarding claim 27, Kawata in view of James teaches determine data for the event location based on user profile data for respective user identities associated with the plurality of mobile devices;  (Kawata Page 3 [0084] “the invitation conditions are set based on a present position of each guest, a future schedule and the like of the guest. For example, when it is detected that a guest is on a route back home and is positioned in the vicinity of a future place of an event to be held from an invitation schedule, the guest is recognized as being able to participate in the event. Then, the present position of the user, the future position, and the guest preference information are weighted to calculate a score for each guest from the following Equation, and a participation order is set. The preference information of the user is based on a registered profile) and
generate a notification for the mobile device based on the data for the event location.  (Kawata Fig. 3 [S34], Fig. 26 [S74], Pages 3-4 [0086] and James Page 3 [0030])
Regarding claim 28, Kawata in view of James teaches determine data for the event location based on point of interest data associated with the event location; (see Kawata activity and location information, riding train/bus, being at same building, etc. [0146-0147]) and
generate a notification for the mobile device based on the data for the event location.  (Kawata Fig. 3 [S34], Fig. 26 [S74], Pages 3-4 [0086] and James Page 3 [0030])
Regarding claims 30-36, the limitations of claims 30-36 are rejected as being the same reasons set forth above in claims 21, 22 and 24-28.
Regarding claims 38 and 39, the limitations of claims 38 and 39 are rejected as being the same reasons set forth above in claims 21 and 24.





Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of James as applied to claim 21, and further in view of Hardwick et al. (US-2015/0365794 hereinafter, Hardwick.)  
Regarding claim 23, Kawata in view of James teaches the limitations of claim 21 above, but differs from the claimed invention by not explicitly reciting wherein the modified virtual perimeter comprises an array of latitudinal and longitudinal coordinates.  
In an analogous art, Hardwick teaches an apparatus and method for geolocation intelligence (Abstract) that includes storing geofences as data structures in an array of latitude and longitude values.  (Page 3 [0045])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kawata in view of James after modifying it to incorporate the ability to store geofences as an array of latitude and longitude values of Hardwick since the array is a well-known data structure for organizing/storing and manipulating related values.  






Claims 29, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of James as applied to claims 27, 30 and 38 above, and further in view of Patton (US-2015/0095355).
Regarding claims 29, 37 and 40, Kawata in view of James teaches the limitations of claims 27, 30 and 38 above, but differs from the claimed invention by not explicitly reciting determine data for the event location based on social media data associated with the event location; and
generate a notification for the mobile device based on the data for the event location.  
In an analogous art, Patton teaches a system and method for dynamic event content curation (Abstract) that includes determining data for the event location based on social media data associated with the event location; (Page 6 [0046] “aggregating content can include searching one or more social networking systems for content tagged with a location within the event region and within the event timeframe”) and
generate a notification for the mobile device based on the data for the event location.  (Fig. 2 [sending the aggregated content to a first user device])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kawata in view of James after modifying it to incorporate the ability to mine data for an event from social networks of Patton since it enables content curation for users when a specified number of attendees meet a minimum threshold; thereby capturing and meeting spontaneous or viral events.  (Patton Page 3 [0031-0032])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646